                                                                                     United States District Court
                                                                                       Southern District of Texas

                           UNITED STATES DISTRICT COURT                                   ENTERED
                            SOUTHERN DISTRICT OF TEXAS                                September 06, 2019
                              CORPUS CHRISTI DIVISION                                  David J. Bradley, Clerk


SANTIAGO CHANO, et al,                          §
                                                §
         Plaintiffs,                            §
VS.                                             § CIVIL ACTION NO. 2:17-CV-141
                                                §
CITY OF CORPUS CHRISTI,                         §
                                                §
         Defendant.                             §

 ORDER ADOPTING, AS MODIFIED, MEMORANDUM & RECOMMENDATION

       Santiago Chano, Alex Elizondo, Mario de La Garza, and Juan G. Garza, individually,

and on Behalf of Similarly Situated Individuals, brought this action against the City of

Corpus Christi (the City), alleging violations of the Federal Fair Labor Standards Act for

unpaid overtime wages. Before the Court is the parties’ Second Amended Joint Motion to

Approve Settlement. DE 104. On July 11, 2019, Magistrate Judge Jason B. Libby issued his

Memorandum and Recommendation to Approve Settlement (M&R). DE 108. The City filed

an objection on July 25, 2019. D.E. 109.

       The City only objects to the M&R’s finding of fact regarding the differing settlement

amounts between named Plaintiffs and consent Plaintiffs. In reviewing whether the terms of

the settlement are fair and reasonable, the M&R states that named Plaintiffs received a higher

settlement amount in part because they had higher rates of pay as foremen. The City

disputes this, arguing that two consent Plaintiffs also held the title of foreman.

       Rather, the disparity of the settlement amounts is due in part to the fact that only

named Plaintiffs assert state law claims of declaratory judgment, breach of contract, quantum

meruit, promissory estoppel, common law debt, and Texas Payday Law violations (D.E. 104,

p. 4). Had Plaintiffs prevailed, the named Plaintiffs would have received higher damages for
1/2
their state claims. Therefore, the Court SUSTAINS the City’s sole objection and MODIFIES

the finding of fact in the M&R by replacing “each of the named Plaintiffs was a foreman

who received a higher rate of pay than the consent Plaintiffs” (D.E. 108, p. 7) with “only

named Plaintiffs have asserted state law claims.”

       Having reviewed the findings of fact, conclusions of law, and recommendations set

forth in the Magistrate Judge's M&R, as well as the City's objection, and all other relevant

documents in the record, and having made a de novo disposition of the portions of the

Magistrate Judge's M&R to which the objection was specifically directed, the Court

SUSTAINS the objection, MODIFIES the findings of fact as set forth above, and ADOPTS

as its own the findings and conclusions of the Magistrate Judge (D.E. 108). Accordingly, the

Second Amended Joint Motion to Approve Settlement (D.E. 104) is GRANTED. The parties

are ORDERED to file with this Court, on or before November 12, 2019, appropriate

dismissal documents disposing of this action. Should the parties fail to timely file such

documents with this Court, they are ORDERED to appear before this Court on November

14, 2019 at 9:00 a.m. to explain why they have failed to comply with this Order.

       ORDERED this 6th day of September, 2019.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




2/2
